Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 20, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00808-CR



                   IN RE BRETT DAVID BOGUS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1433472

                        MEMORANDUM OPINION

      On September 12, 2018, relator Brett David Bogus filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Stacey W. Bond, presiding judge of the 176th District Court of Harris
County, to grant his motion for new trial and dismissal, which relator alleges that the
judge denied on August 15, 2018 because it was time barred.

      Relator entered a plea of guilty to theft over $200,000 and the trial court
sentenced appellant to confinement for twenty years. Our court affirmed that
judgment on appeal. See Bogus v. State, No. 14-15-00832-CR, 2017 WL 1366674
(Tex. App.—Houston [14th Dist.] Apr. 13, 2017, pet. ref'd) (per curiam) (mem. op.).

      This court does not have jurisdiction to consider relator's request for
mandamus relief. Texas Code of Criminal Procedure article 11.07 provides the
exclusive means to challenge a final felony conviction. Tex. Code Crim. Proc. Ann.
art. 11.07 § 5 (West 2015); Board of Pardons & Paroles ex rel. Keene v. Court of
Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig.
proceeding) (per curiam). Jurisdiction to grant post-conviction habeas corpus relief
on a final felony conviction rests exclusively with the Texas Court of Criminal
Appeals. Tex. Code Crim. Proc. art. 11.07 § 3(a); Keene, 910 S.W.2d at 483.
Because the relief sought in relator's petition relates to post-conviction relief from
an otherwise final felony conviction, we are without jurisdiction to consider his
petition for writ of mandamus.

      Accordingly, we dismiss relator's petition for writ of mandamus for lack of
jurisdiction.


                                        PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                          2